Hanna, ,T. (dissenting). The first'question considered in the majority opinion is whether or not the act in question is a law for the laying out, opening, altering, or working of a state highwa]r extending into more than one county, and therefore without the constitutional inhibition against local or special legislation. The act (chapter 23, Laws 1915) creates a “state highway between Hondo post office in Lincoln county, and Mogollón in Socorro county.” It directs the board of county commissioners of Socorro county to cause to be made a levy of not exceeding two mills for the purpose of providing funds for the working and construction “of that portion of the said state highway which lies between the city of Socorro and the town of Mogollon in said county.” After providing that the proceeds of the levies shall be expended by the board of county commissioners upon that part of the said highway between the city of Socorro and the town of Mogollon in Socorro county, other minor provisions are made which I do not deem it necessary to consider at this time. The infirmity of the act lies in the fact that while the road is declared to be a state highway, no provision is made for working or lajlng out the same other than within the county of Socorro, and it would seem that the constitutional inhibition was sought to be avoided by a mere declaration of the Legislature that the road was a state highway, when in truth and in fact it was nothing more nor less than a county road between two points in Socorro county, thus attempting to do by indirection what dearly could not be done directly. While fully appreciating the reluctance with which courts declare legislative acts unconstitutional, it is my opinion that there can be little or no safeguard in constitutional prohibition against legislation of this character, if this court permit a declaration by the Legislature to set aside the apparent purposes and declarations of the act itself, to be ascertained by an examination of the act as a whole. The act is clearly inconsistent with its avowed purpose as stated in the enacting clause, and the actual purpose as set out in the body of the act, and it is my opinion that the latter should control. The next point considered is whether the act is a local or special act regulating county affairs, in that it attempts to vest in the board of county commissioners special authority and supervision of the proposed highway and its construction. This question, like the first question considered, depends upon whether or not the declaration of the Legislature that the road is a state highway is to be a controlling factor in our consideration of the constitutionality of the act; and all that I have had to say upon the first question would apply to a consideration of this question, and be determinative thereof. Not desiring to lengthen this opinion, I will briefly consider the question raised by appellants concerning the constitutionality of the act under consideration in light of the inhibition against local or special legislation in the assessment or collection of taxes. The majority opinion supports the act and finds authority for the-view that inhibition against the assessment or collection of taxes does not conflict with a levy of taxes. I cannot agree with this view of the matter, as I hold that the levy of taxes must necessarily include both the assessment and collection of the same, and I therefore agree with the holdings of. the Wisconsin Supreme Court in its interpretation of a constitutional provision similar to ours; that court in this connection saying: “The sense and meaning of the constitutional prohibition is as broad as the language of the statute, and extends1 to all the various proceedings required to be taken ‘to raise’ money by taxation. It forbids the enactment of special laws touching the entire subject and method of taxation. Chicago & Northwestern R. Co. v. Forest County et al., 95 Wis. 80, 83, 70 N. W. 77, 78. See, also, Kimbal v. Town of Rosendale, 42 Wis. 407, 24 Am. Rep. 421; State ex rel. Merrimac v. Haezlwood, 158 Wis. 405, 149 N W. 141. I believe much might be said upon the subject of the constitutional inhibition against local or special legislation regulating county affairs. It would seem that the act in question imposes an additional tax upon the taxpayers of Socorro county not shared by the taxpayers of other counties for the support of what is declared to be a state highway. If in point of fact, as seems to be clear to my mind, the road is not a state highway, but a county highway, then the Legislature has attempted to regulate the affairs of Socorro county in the matter, and has passed local legislation providing for the levy of -a tax for what is strictly a county purpose. If the road is to be considered a state highway, then a heavier burden has been placed upon the taxpayers of Socorro county for a state purpose than has been imposed upon the taxpayers of other counties, which is clearly a violation of the rule1 concerning uniformity in taxation. For the reasons pointed out, and owing to the importance of the question involved, I am constrained to dissent from the majority opinion.